Case 1:19-cv-08590-VSB Document 13 Filed 05/14/20 Page 1 of 6

SEKENDIZ LAW GROUP P.C.
Attorneys at Law
45 Broadway Suite: 1420
New York, New York 10006
(212) 380-8087

5/14/2020

Hon. Vernon S. Broderick
United States District Judge
Thurgood Marshall

United States Courthouse
40 Foley Square

New York, NY 10007

Case Name: Cox v. Bakers Pizza HK LLC et al
Case Number: 1:19-cv-08590-VSB

Hon, US. District Court Judge Broderick,

Parties are submitting this joint letter as per May 6, 2020 dated Initial Conference Order.
1. A brief description of the nature of the action and the principal defenses thereto;

Plaintiff:

Plaintiff filed a Complaint against Defendants for injunctive relief pursuant to the
Americans with Disabilities Act, 42 U.S.C. §12181, et seq. (‘ADA”) and the ADA’s
Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”), the New York City Human
Rights Law ("NYCHRL"), and the New York State Human Rights Law ("NYSHRL")
indicating that defendants’ premises was not accessible at the time of Plaintiff's visit to the
location.

Defendants:

Defendants deny each claim of wrongdoing alleged against them. To the extent that any
of the allegations are true, Defendants stand ready, willing and able to effectuate readily
achievable reasonable modifications to its policies, practices and procedures to
accommodate people with disabilities.

2. A brief explanation of why jurisdiction and venue lie in this Court. If any party is a
corporation, the letter shall state both the place of incorporation and the principal place of
business. If any party is a partnership, limited partnership, limited liability company or
Case 1:19-cv-08590-VSB Document 13 Filed 05/14/20 Page 2 of 6

trust, the letter shall state the citizenship of each of the entity’s members, shareholders,
partners and/or trustees;

Plaintiff:

This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§1331 and 1343
for Plaintiff's claims arising under 42 U.S.C. §12181, et seq., based upon Defendants’
failure to remove physical barriers to access and violations of Title III of the ADA (see
also, 28 U.S.C. §§2201 and 2201). Venue is proper in this Court, pursuant to 28 U.S.C.
§1391(B) in that all events giving rise to this lawsuit occurred in New York, County of
New York.

Defendants: Jordan Baker is the sole owner of Baker’s Pizza and is US Citizen.

A brief description of all contemplated and/or outstanding motions;

Plaintiff: None at this time.

Defendants: None at this time.

A brief description of any discovery that has already taken place, and/or that which will be
necessary for the parties to engage in meaningful settlement negotiations.

Plaintiff: Plaintiff served her 26a disclosures.
Defendants: None at this time.

A brief description of prior settlement discussions (without disclosing the parties’ offers or
settlement positions) and the prospect of settlement.

Plaintiff: Plaintiff e-mailed a settlement proposal to defendants, which included a monetary
demand as a well as a list of proposed readily achievable modifications.

. The estimated length of trial; and

Plaintiff: 1 to 2 days

Defendants: | to 2 days.

Any other information that the parties believe may assist the Court in advancing the case
to settlement or trial, including, but not limited to, a description of any dispositive issue or

novel issue raised by the case.

Plaintiff: None
Case 1:19-cv-08590-VSB Document 13 Filed 05/14/20 Page 3 of 6

Defendant: Due to the pandemic, Baker’s Pizza is not currently open to the public for
traditional service. In addition, at this time, there is no certainty as to when (or if) Baker’s

Pizza will ever open again.

Respectfully Submitted: Respectfully Submitted,

___ Lee Jacobs __s/Ismail S.Sekendiz___
Case 1:19-cv-08590-VSB Document 13 Filed 05/14/20 Page 4 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee ere X
Cox e4.of
Plaintiff(s), oe
No. /7 -cv- &5 FJ? (vss)
-V-
: CASE MANAGEMENT PLAN
Boke Pizza oF. of. ; AND SCHEDULING ORDER
Defendant(s). :
ee ee pee eee eee X

VERNON S. BRODERICK. United States District Judge:

Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby

adopts the following Case Management Plan and Scheduling Order:

1.

N

Nn

All parties [consent / do not consent x] to conducting all further proceedings
before a United States Magistrate Judge, including motions and trial, pursuant to 28
U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
consequences. [Jf all consent, the remainder of the Order need not be completed at this
time.|

The parties [have __x__/ have not ] engaged in settlement discussions.
This case [is /isnot x ___] to be tried to a jury.

Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
parties may be joined without leave of the Court.

Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
causes of action or defenses may be asserted after without leave of the Court.

Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
be completed no later than 4/28/2020 . [Absent
exceptional circumstances, within 14 days of the date of the parties ’ conference
pursuant to Rule 26(f).|

 

All fact discovery is to be completed no later than

10/14/2020 _[A period not to exceed 120 days unless the
Court finds that the case presents unique complexities or other exceptional
circumstances. |

The parties are to conduct discovery in accordance with the Federal Rules of Civil
11.

Case 1:19-cv-08590-VSB Document 13 Filed 05/14/20 Page 5 of 6

Procedure and the Local Rules of the Southern District of New York. The following
interim deadlines may be extended by the parties on consent without application to the
Court, provided that the parties meet the deadline for completing fact discovery set forth
in 4 7 above.

a. Initial requests for production of documents shall be served by
_ 6/14/2020

b. Interrogatories shall be served by _6/14/2020

c. Depositions shall be completed by _ 9/07/2020

i. Absent an agreement between the parties or an order from the Court,
depositions are not to be held until all parties have responded to initial
requests for document production.

ii. There is no priority for depositions by reason of a party’s status as a plaintiff
or a defendant.

iii. Absent an agreement between the parties or an order from the Court, non-
party depositions shall follow initial party depositions.

d. Requests for admissions shall be served no later than 9/10/2020
All expert discovery, including disclosures, reports, production of underlying documents,
and depositions shall be completed by __ 11/16/2020 . [The

 

parties shall be prepared to describe their contemplated expert discovery and the bases
for their proposed deadlines at the initial conference. |

All discovery shall be completed no later than _ 11/23/2020

The Court will conduct a post-discovery conference on at

. [To be completed by the Court.| No later than two weeks in advance of
the conference, the parties are to submit a joint letter updating the Court on the status of
the case, including but not limited to whether either party intends to file a dispositive
motion and what efforts the parties have made to settle the action. If either party
contemplates filing a dispositive motion, the parties should be prepared to discuss a
briefing schedule at the post-discovery conference.

Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
required by Rule 6 of the Court’s Individual Rules and Practices shall be due 30 days
from the close of discovery, or if any dispositive motion is filed, 30 days from the Court’s
decision on such motion. This case shall be trial ready 60 days from the close of discovery
or from the Court’s decision on any dispositive motion.

Nw
Case 1:19-cv-08590-VSB Document 13 Filed 05/14/20 Page 6 of 6

13. Counsel for the parties propose the following alternative dispute resolution mechanism
for this case:

a. Referral to a Magistrate Judge for settlement discussions.

b. Referral to the Southern District’s Mediation Program. [Note that all
employment discrimination cases, except cases brought under the Fair Labor
Standards Act of 1938, 29 U.S.C. § 201 et seq., are designated for automatic
referral to the Court's Alternative Dispute Resolution program of mediation.
Accordingly, counsel in such cases should select 13(b).]

c. Retention of a private mediator.

The use of any alternative dispute resolution mechanism does not stay or modify any date
in this Order.

14. The parties have conferred and their present best estimate of the length of trial is

SO ORDERED.

Dated:
New York, New York

 

Vernon S. Broderick
United States District Judge
